J-S06034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DE LAGE LANDEN FINANCIAL                 :   IN THE SUPERIOR COURT OF
 SERVICES, INC                            :        PENNSYLVANIA
                                          :
                    Appellee              :
                                          :
              v.                          :
                                          :
 LYNN M. BURKE                            :
                                          :
                    Appellant             :       No. 1795 EDA 2021

               Appeal from the Order Entered August 6, 2021
              In the Court of Common Pleas of Chester County
                   Civil Division at No(s): 2019-11865-CT


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

JUDGMENT ORDER BY KING, J.:                         FILED MARCH 24, 2022

      Appellant, Lynn M. Burke, appeals pro se from the order entered in the

Chester County Court of Common Pleas, granting summary judgment in favor

of Appellee, De Lage Landen Financial Services, Inc. (“DLL”). We affirm.

      The relevant facts and procedural history of this appeal are as follows.

On November 25, 2019, DLL filed a complaint against Appellant for breach of

contract, or alternatively unjust enrichment, alleging that Appellant failed to

make payments owed for certain equipment she leased. Appellant filed an

answer on January 24, 2020.      On April 23, 2021, DLL filed a motion for

summary judgment. The court granted summary judgment in favor of DLL on

August 6, 2021, in the amount of $17,053.21, plus interest. On Tuesday,

September 7, 2021 (the day after Labor Day), Appellant timely filed a notice

of appeal.   On September 24, 2021, the court ordered Appellant to file a
J-S06034-22


concise statement of errors complained of on appeal per Pa.R.A.P. 1925(b).

Appellant did not comply with the court’s order.

      Appellant raises one issue for our review:

         May the Court of Common Pleas grant a motion for summary
         judgment in favor of [DLL] where there is an upcoming
         arbitration hearing pending and there are substantial
         material facts challenging the authenticity of the lease
         agreement and confirmation of assignment documents
         submitted by [DLL]?

(Appellant’s Brief at 1-2).

      Preliminarily, we observe as a general rule, in civil cases, the appellant’s

failure to comply with the minimal requirements of Rule 1925(b) will result in

automatic waiver of the issues raised on appeal.          Greater Erie Indus.

Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 224-25

(Pa.Super. 2014) (en banc) (holding appellant waived all issues on appeal

where appellant submitted court-ordered Rule 1925(b) statement three days

late, without court-ordered extension). Nevertheless, Rule 1925 allows this

Court to remand in civil cases to cure defects in Rule 1925 practice, “upon

application of the appellant and for good cause shown…for the filing nunc pro

tunc of a Statement or for amendment or supplementation of a timely filed

and served Statement and for a concurrent supplemental opinion.”             See

Pa.R.A.P. 1925(c)(2).

      Instantly, by order entered on September 24, 2021, the court directed

Appellant to file a Rule 1925(b) statement within 21 days. To date, Appellant

has not complied with the court’s order. Consequently, in its Rule 1925(a)

                                      -2-
J-S06034-22


opinion, the trial court deemed all issues waived on appeal. (See Trial Court

Opinion, filed 10/21/21, at 1). Appellant does not address her failure to file

the court-ordered Rule 1925(b) statement in her appellate brief.     As well,

Appellant did not file in this Court an application based on “good cause” for

nunc pro tunc relief. See Pa.R.A.P. 1925(c)(2). Thus, Appellant waived her

issue on appeal. See Presque Isle Downs, Inc., supra. Accordingly, we

affirm.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/24/2022




                                    -3-